Name: 84/71/EEC: Commission Decision of 21 December 1983 instituting in the inland areas of the region of Corsica, France, a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1984-02-15

 Avis juridique important|31984D007184/71/EEC: Commission Decision of 21 December 1983 instituting in the inland areas of the region of Corsica, France, a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic) Official Journal L 044 , 15/02/1984 P. 0008 - 0012+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE INLAND AREAS OF THE REGION OF CORSICA , FRANCE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 84/71/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE INLAND AREAS OF THE REGION OF CORSICA , FRANCE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE INLAND AREAS OF THE REGION OF CORSICA , FRANCE 1 . TITLE PILOT ACTION BASED ON THE DEVELOPMENT OF CROP AND LIVESTOCK FARMING AND FORESTRY IN THE REGION OF CORSICA IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE AIM OF THE PILOT ACTION IS TO DEVELOP AN AREA OF SOME 10 000 HA EXTENDING OVER SEVERAL MUNICIPALITIES , PRIMARILY ON THE BASIS OF LIVESTOCK FARMING WITH ADDITIONAL MEASURES TO EXPLOIT THE FORESTS , ENCOURAGE LOCAL CRAFT INDUSTRIES AND IMPROVE THE RURAL ENVIRONMENT . THE OBJECT IS TO TRY OUT , IN A ZONE SITUATED MAINLY WITHIN THE PERIMETER OF THE CORSICAN REGIONAL PARK , AN INTEGRATED DEVELOPMENT MEASURE FOR RURAL RENEWAL IN AN ARID MOUNTAINOUS AREA , WHICH WILL RECONCILE ECONOMIC DEVELOPMENT WITH THE ENHANCEMENT AND PROTECTION OF THE NATURAL ENVIRONMENT . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THIS TYPE OF AREA , TAKEN AS A WHOLE , EXHIBITS THREE CHARACTERISTICS : DECLINING POPULATION , INCREASINGLY EXTENSIVE USE OF GRASSLAND AND STAGNATION OF INTENSIVE STOCKFARMING . THE WOODLANDS , WHICH ARE OF TYPICALLY MEDITERRANEAN TYPE , ARE SUFFERING SERIOUS DETERIORATION AS A RESULT OF THE PRACTICE OF BURNING OFF . THE AREA , SOME 10 000 HA , EXTENDS OVER SEVERAL MUNICIPALITIES ; PARTS OF IT ARE SUITABLE FOR STOCKFARMING AND IT CONTAINS TYPICAL STANDS OF MEDITERRANEAN OAK . THE FINAL SELECTION OF MUNICIPALITIES WILL BE MADE AFTER CONSULTATION WITH THE LOCAL AUTHORITIES , TO BE HELD AS SOON AS POSSIBLE . 4 . OPERATIONS FOR THE PERIOD RUNNING FROM DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS ARE PROPOSED : ( A ) AGRICULTURE : - RURAL INFRASTRUCTURES , - ADVISORY SERVICES ( ADVISERS ON GRASSLAND USE ) PARTICULARLY WITH A VIEW TO THE EXTENSION OF WRITTEN LEASES , - IMPROVEMENT OF PASTURELAND AND FARM INFRASTRUCTURES , - SMALL-SCALE IRRIGATION , - GENETIC AND HEALTH IMPROVEMENTS TO CROPS AND LIVESTOCK , - FOREST FIRE PREVENTION , - IMPROVEMENT OF EXISTING WOODLANDS AND EXPLOITATION OF CHARACTERISTIC TREE SPECIES , - INCREASING THE MARKET VALUE OF AGRICULTURAL PRODUCTS ; ( B ) SECONDARY SECTOR : - FORESTRY PRODUCTS COLLECTION AND PROCESSING PLANTS , - SUPPORT FOR CRAFT ACTIVITIES AND DEVELOPMENT OF SMALL BUSINESS ; ( C ) RURAL TOURISM : - COUNTRYSIDE HOLIDAY ACCOMMODATION AND CAMPING SITES , - TOURIST ROUTES ; ( D ) GENERAL MEASURES : - INFRASTRUCTURE , - ECONOMIC ADVISORY SERVICES ; ( E ) ENVIRONMENT : - STUDY ON THE OPTIMUM USE OF RURAL RESOURCES CONSONANT WITH THE PROTECTION OF THE ENVIRONMENT . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : SGCI ( SECRETARIAT GENERAL DU COMITE INTERMINISTERIEL ) , - FOR IMPLEMENTATION : OFFICE D'AMENAGEMENT RURAL , UNDER THE CORSICAN REGIONAL ASSEMBLY . THE FOLLOWING WILL ALSO BE ASSOCIATED WITH THIS BODY : - THE CORSICAN REGIONAL NATURE PARK , - INRA , LABORATORY FOR RESEARCH ON THE DEVELOPMENT OF LIVESTOCK FARMING ( PARTICULARLY FOR THE STUDY ) , - THE MINISTRY OF AGRICULTURE : - REGIONAL DIRECTORATE , - DEPARTMENT DIRECTORATES , - NATIONAL CENTRE FOR THE IMPROVEMENT OF FARM STRUCTURES ( CNASEA ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) 1 ECU = FF 6,87530 . " EXISTING INSTRUMENT " MEANS THE ERDF , THE ESF OR THE EAGGF GUIDANCE SECTION . NB : THE ESTIMATES GIVEN IN THE TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE INLAND AREAS OF THE REGION OF CORSICA , FRANCE FINANCING ESTIMATES OPERATION * PAYMENT TO BE MADE BY 31 DECEMBER 1984 * PAYMENT TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . AGRICULTURE - RURAL INFRASTRUCTURES * - * - * - * - * - * 500 * 200 * 40 * 50 * 10 * 50 - ADVISORY SERVICES * 150 * - * - * 75 * 50 * 200 * - * - * 100 * 50 * 175 - IMPROVEMENT OF CROP AND LIVESTOCK FARMING AND FORESTRY * 700 * - * - * 175 * 25 * 800 * - * - * 200 * 25 * 375 - STOCKBREEDING IMPROVEMENTS * 200 * - * - * 50 * 25 * 200 * - * - * 50 * 25 * 100 - EDIBLE CHESTNUT PLANTATIONS * 140 * - * - * 70 * 50 * 140 * - * - * 70 * 50 * 140 - RENEWAL AND UPGRADING OF CORK PLANTATIONS AND STANDS OF HOLM-OAK * 360 * - * - * 180 * 50 * 360 * - * - * 180 * 50 * 360 - INCREASING MARKET VALUE OF PRODUCTS * - * - * - * - * - * 600 * 150 * 25 * 120 * 20 * 120 B . SECONDARY SECTOR - SECTORAL STUDIES * - * - * - * - * - * 100 * 50 * 50 * 20 * 20 * 20 - INVESTMENT AIDS * - * - * - * - * - * 400 * 200 * 50 * - * - * - - COMMON SERVICE * - * - * - * - * - * 400 ( INV . ) * - * - * 200 * 50 * 200 * * * * * * 200 ( FONCT . ) * - * - * 110 * 55 * 110 C . TOURISM - ACCESS * - * - * - * - * - * 250 * 100 * 40 * 25 * 10 * 25 - TOURIST FACILITIES ( CAMPING SITES AND COUNTRY-SIDE HOLIDAY ACCOMODATION ) * - * - * - * - * - * 400 * - * - * 200 * 50 * 200 - STUDY OF TOURIST ROUTES AND PROMOTION * - * - * - * - * - * 150 * - * - * 82,5 * 55 * 82,5 D . GENERAL MEASURES - INFRASTRUCTURE * - * - * - * - * - * 400 * 160 * 40 * 40 * 10 * 40 - ECONOMIC PROMOTION * - * - * - * - * - * 200 * - * - * 100 * 50 * 100 E . ENVIRONMENT - STUDY * 40 * - * - * 40 * 100 * 40 * - * - * 40 * 100 * 80 TOTAL * 1 590 * - * - * 590 * - * 5 340 * 960 * - * 1 587,5 * - * 2 177,5 ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE FRENCH REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .